Citation Nr: 1138108	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  08-01 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for postoperative residuals of a left ankle fracture with traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to July 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In that decision, the 20 percent rating in effect for the service-connected left ankle disorder was confirmed and continued.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required on his part.


REMAND

Currently, the Veteran's left ankle disorder is rated as 20 percent disabling pursuant to Diagnostic Code (DC) 5271.  That code provides for a maximum schedular evaluation of 20 percent based on marked limitation of ankle motion.  However, there are higher ratings available (e.g., when there is ankylosis or severe foot injury).  See, e.g., DCs 5270 and 5284.  

The Board notes historically that the Veteran underwent an open reduction-internal fixation of the left ankle fracture with three screws during service.  Post service, he has undergone numerous additional left ankle procedures.  When examined by VA in December 2006, the Veteran presented with increased left ankle pain and swelling.  He worked as a heating and air conditioning repair technician and was on his feet all day.  He wore boots and could not tolerate any other form of shoe for support.  Rest, elevation, and the taking of Ibuprofen alleviated his symptoms.  The Veteran said that his ankle had become quite stiff.  

On physical exam, the Veteran demonstrated a varus alignment with standing.  He was tender medially and demonstrated a medial incision, as well as a lateral incision that was almost not visible.  He did have some subtalar motion with increased varus and decreased valgus motion.  He demonstrated 5 degrees of dorsiflexion and 35 degrees of plantar flexion.  He was able to reproduce that range of motion with exercises.  There was some tenderness laterally, but more so medially.  There was good perfusion to the toes and distal pulses were palpable.  Moderate degenerative changes were seen upon X-ray studies of the ankle.  Subsequently dated VA outpatient records primarily refer to other conditions.  

The Veteran testified at a December 2008 hearing before a RO Decision Review Officer that his left ankle disability had increased in severity and that he experienced more pain and discomfort.  His problems included difficulties with weight bearing, swelling, and pain when walking and with prolonged standing.  His ankle throbbed at night interrupting his ability to sleep.  (Hrg. tr. at 2.)  While he continued to have limitation of motion, he felt that this disability had worsened.  He had been told that his only options were joint replacement or joint fusion.  (Hrg. Tr. at 3.)  He felt that he lost at least one day a week from his work (in heating and air conditioning service) due to his left ankle symptoms.  (Hrg. tr. at 4.)  

As the Veteran has contended that his symptoms have worsened since the last examination, he should be afforded a new one to reflect the current severity of his symptoms.  Additionally, it appears that other DCs providing for higher ratings are potentially applicable to the ankle disability.  See 38 C.F.R. § 4.71a, DCs 5270 and 5284; see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board notes that the Veteran is competent and credible to report worsening symptoms related to his left ankle.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a veteran and other persons can attest to factual matters of which they had first-hand knowledge); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting a lay person is competent to report observable symptoms because this requires only personal knowledge, not medical expertise, as it comes through the senses).  The Board also notes that VA's duty to assist includes 

providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009).  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the foregoing testimony and the lack of a contemporaneous VA examination, the Board finds that an additional VA examination is necessary prior to appellate adjudication of this issue.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his left ankle disorder, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and the Veteran is to be informed of such.  

2.  Schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected postoperative residuals of a left ankle fracture with traumatic arthritis.  All indicated tests and studies are to be performed.  Upon examination and review of the record, the examiner should describe 

all symptomatology due to the service-connected left ankle disorder.  The examiner must specifically discuss whether there is ankylosis of the left ankle (or whether the condition represents severe foot injury.  The examiner should separately discuss the extent of any left ankle incoordination, weakened movement, and excess fatigability on use; objective evidence of pain or functional loss due to pain; and specific functional impairment due to pain.  Also, the examiner should express an opinion as to whether there would be additional limits on functional ability on repeated use or during any flare-ups.  The examiner should also express an opinion as to the impact of the Veteran's service-connected left ankle disability on his employability and whether the ankle disability produces repeated visits to the doctor and/or hospitalization.

3.  Then, the RO should readjudicate the Veteran's increased rating claim.  If the determination remains unfavorable to the Veteran, the RO must issue a supplemental statement of the case (SSOC) and provide him a reasonable period of time to respond before this case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

